Exhibit 10.1

 

 

 

EXECUTION VERSION

Tax Allocation Agreement

by and among

Ralcorp Holdings, Inc.,

and

Post Holdings, Inc.

Dated as of February 3, 2012

 

 

 

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

 

Definition of Terms

     2   

Section 2.

 

Allocation of Tax Liabilities

     8   

2.01

 

Pre-Distribution/Post-Distribution Taxes

     8   

2.02

 

Transfer Taxes

     8   

2.03

 

Transaction Taxes

     9   

2.04

 

Post Group Attributes

     10   

Section 3.

 

Proration of Taxes

     10   

3.01

 

General Method of Proration

     10   

3.02

 

Transaction Treated as Extraordinary Item

     10   

3.03

 

Other Income Taxes

     10   

Section 4.

 

Preparation and Filing of Tax Returns

     10   

4.01

 

General

     10   

4.02

 

Ralcorp’s Responsibility

     10   

4.03

 

Post’s Responsibility

     11   

4.04

 

Tax Accounting Practices

     11   

4.05

 

Consolidated or Combined Tax Returns

     11   

4.06

 

Right to Review Tax Returns

     11   

4.07

 

Post Carrybacks, Carryforwards and Claims for Refund

     11   

4.08

 

Apportionment of Earnings and Profits and Tax Attributes

     12   

Section 5.

 

Tax Payments

     12   

5.01

 

Payment of Taxes

     12   

5.02

 

Indemnification Payments

     12   

Section 6.

 

Tax Benefits

     13   

6.01

 

Tax Benefits

     13   

6.02

 

Ralcorp and Post Income Tax Deductions in Respect of Certain Equity Awards and
Incentive Compensation

     13   

Section 7.

 

Tax-Free Status

     14   

7.01

 

Tax Opinions/Rulings and Representation Letters

     14   

7.02

 

Restrictions on Post

     14   

7.03

 

Restrictions on Ralcorp

     15   

7.04

 

Procedures Regarding Opinions and Rulings

     15   

Section 8.

 

Assistance and Cooperation

     16   

8.01

 

Assistance and Cooperation

     16   

8.02

 

Income Tax Return Information

     17   

8.03

 

Reliance by Ralcorp

     17   

8.04

 

Reliance by Post

     17   

Section 9.

 

Tax Records

     18   

9.01

 

Retention of Tax Records

     18   

9.02

 

Access to Tax Records

     18   

 

1



--------------------------------------------------------------------------------

Section 10.

 

Tax Contests

     18   

10.01

 

Notice

     18   

10.02

 

Control of Tax Contests

     18   

Section 11.

 

Effective Date; Termination of Prior Intercompany Tax Allocation Agreements

     19   

Section 12.

 

Survival of Obligations

     20   

Section 13.

 

Treatment of Payments; Tax Gross Up

     20   

13.01

 

Treatment of Tax Indemnity and Tax Benefit Payments

     20   

13.02

 

Tax Gross Up

     20   

13.03

 

Interest Under This Agreement

     20   

Section 14.

 

Disagreements

     20   

Section 15.

 

Late Payments

     20   

Section 16.

 

Expenses

     21   

Section 17.

 

General Provisions

     21   

17.01

 

No Double Recovery

     21   

17.02

 

Entire Agreement

     21   

17.03

 

Choice of Law

     21   

17.04

 

Amendment

     21   

17.05

 

Waiver

     21   

17.06

 

Partial Invalidity

     21   

17.07

 

Execution in Counterparts

     21   

17.08

 

Successors and Assigns

     21   

17.09

 

Notices

     22   

17.10

 

No Reliance on Other Company

     22   

17.11

 

Performance

     22   

 

2



--------------------------------------------------------------------------------

TAX ALLOCATION AGREEMENT

This TAX ALLOCATION AGREEMENT (this “Agreement”) is entered into as of
February 3, 2012, by and between Ralcorp Holdings, Inc., a Missouri corporation
(“Ralcorp”), and Post Holdings, Inc. (“Post”), a Missouri corporation and
direct, wholly owned subsidiary of Ralcorp.

RECITALS

WHEREAS, the Board of Directors of Ralcorp has determined that it is in the best
interest of its shareholders to effect a reorganization and spin-off providing
for the separation of the Post Group (as defined below) from the Ralcorp Group
(as defined below);

WHEREAS, Ralcorp, Post and Post Foods, LLC, a Delaware limited liability company
and wholly-owned subsidiary of Ralcorp (“Post US”) have entered into a
Separation and Distribution Agreement (the “Separation and Distribution
Agreement”) providing for the separation of the Post Group from the Ralcorp
Group;

WHEREAS, pursuant to the tax laws of various jurisdictions, the Ralcorp
Affiliated Group (as defined below) files certain tax returns on a consolidated,
combined, unitary or other group basis;

WHEREAS, pursuant to the terms of the Separation and Distribution Agreement,
Ralcorp has and/or intends to enter into the series of transactions set forth on
Annex I.

WHEREAS, for U.S. federal income tax purposes, it is intended that: (i) the Post
Contribution (as defined below), taken together with the Distribution (as
defined below) will qualify as a tax-free reorganization within the meaning of
Sections 355 and 368(a)(1)(D) of the Code; (ii) Ralcorp will not recognize gain
or loss with respect to the Post Contribution (including the receipt by Ralcorp
of the Post Debt Securities (as defined below) and any proceeds of the Post
Credit Facility (as defined below)), (iii) the Ralcorp shareholders will not
recognize gain or loss upon the receipt of Post Common Stock (as defined below)
in the Distribution (except to the extent of cash received in lieu of fractional
shares), (iv) provided the Retained Shares (as defined below) are transferred to
Ralcorp creditors pursuant to the Equity for Debt Exchange (as defined below) or
to Ralcorp shareholders pursuant to the Share Repurchase (as defined below), in
each case, within 12 months following the Distribution, Ralcorp will not
recognize gain or loss with respect to the Retained Shares (other than in the
case of the Equity for Debt Exchange (A) deductions attributable to the fact
that the Ralcorp Debt (as defined below) may be redeemed at a premium,
(B) income attributable to the fact that the Ralcorp Debt may be redeemed at a
discount, and (C) interest expense accrued with respect to the Ralcorp Debt),
and (v) provided the Retained Shares are transferred to Ralcorp shareholders
pursuant to the Share Repurchase within 12 months following the Distribution, no
gain or loss will be recognized by (and no amount will be included in the income
of) Ralcorp shareholders upon the exchange of Ralcorp Common Stock (as defined
below) for Retained Shares pursuant to the Share Repurchase.

WHEREAS, as a result of the Distribution, Post and/or its subsidiaries will
cease to be members of the Ralcorp Affiliated Group; and

WHEREAS, the parties desire to provide for and agree upon the allocation between
the parties of liabilities for Taxes arising prior to, as a result of, and
subsequent to the Distribution, and to provide for and agree upon other matters
relating to Taxes.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereby agree as follows:

Section 1. Definition of Terms. For purposes of this Agreement (including the
recitals hereof), the following terms have the following meanings, and
capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Separation and Distribution Agreement:

“Accounting Cutoff Date” means, with respect to Post and its subsidiaries, any
date as of the end of which there is a closing of the financial accounting
records for such entity.

“Active Trade or Business” means the active conduct (as defined in
Section 355(b)(2) of the Code and the regulations thereunder) by Post and its
“separate affiliated group” (as defined in Section 355(b)(3)(B) of the Code) of
the Post® branded ready-to-eat cereal products as conducted immediately prior to
the Distribution.

“Adjustment Request” means any formal or informal claim or request filed with
any Tax Authority, or with any administrative agency or court, for the
adjustment, refund, or credit of Taxes, including (a) any amended Tax Return
claiming adjustment to the Taxes as reported on a Tax Return or, if applicable,
as previously adjusted, (b) any claim for equitable recoupment or other offset,
and (c) any claim for refund or credit of Taxes previously paid.

“Affiliate” means any entity that is directly or indirectly “controlled” by
either the person in question or an Affiliate of such person. “Control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through ownership
of voting securities, by contract or otherwise. The term Affiliate shall refer
to Affiliates of a person as determined immediately after the Distribution.

“Agreement” has the meaning set forth in the first sentence of this Agreement.

“Board Certificate” has the meaning set forth in Section 7.02(d) of this
Agreement.

“Business Day” means a day (other than Saturday or Sunday) on which banks are
generally open in the State of New York, USA for ordinary business.

“Canada Sale” has the meaning set forth in Annex I.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Company” or “Companies” means Ralcorp, and/or Post, as the context requires.

“Company Indemnifying Party” has the meaning set forth in Section 5.02(b) of
this Agreement.

“Controlling Party” has the meaning set forth in Section 10.02(d) of this
Agreement.

“Debt for Debt Exchange” has the meaning set forth in Annex I.

“Debt for Debt Exchange Agreement” has the meaning set forth in Annex I.

“DGCL” means the Delaware General Corporation Law.

“Distribution” has the meaning set forth in Annex I.

“Distribution Date” means the date of the Distribution.

“Equity for Debt Exchange” has the meaning set forth in Annex I.

“Equity for Debt Exchange Agreement” has the meaning set forth in Annex I.

 

2



--------------------------------------------------------------------------------

“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Sections 355(d) and (e) of the Code.

“Final Determination” means the final resolution of liability for Tax, which
resolution may be for a specific issue or adjustment or for a taxable period,
(a) by IRS Form 870 or 870-AD (or any successor forms thereto), on the date of
acceptance by or on behalf of the taxpayer, or by a comparable form under the
laws of a State, local, or foreign taxing jurisdiction, except that a Form 870
or 870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of law) the right
of the taxpayer to file a claim for refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
taxable period (as the case may be); (b) by a decision, judgment, decree, or
other order by a court of competent jurisdiction, which has become final and
unappealable; (c) by a closing agreement or accepted offer in compromise under
Sections 7121 or 7122 of the Code, or a comparable agreement under the laws of a
State, local, or foreign taxing jurisdiction; (d) by any allowance of a refund
or credit in respect of an overpayment of Tax, but only after the expiration of
all periods during which such refund may be recovered (including by way of
offset) by the jurisdiction imposing such Tax; (e) by a final settlement
resulting from a treaty-based competent authority determination; or (f) by any
other final disposition, including by reason of the expiration of the applicable
statute of limitations or by mutual agreement of the parties.

“Group” means the Ralcorp Group or the Post Group, or both, as the context
requires.

“Income Taxes” means any Tax imposed by any Tax Authority which is imposed on or
measured by net income, and any interest, penalties, additions to tax, or
additional amounts in respect of the foregoing.

“Indemnitee” has the meaning set forth in Section 13.03 of this Agreement.

“Indemnitor” has the meaning set forth in Section 13.03 of this Agreement.

“IRS” means the United States Internal Revenue Service.

“Joint Return” shall mean any Return of a member of the Ralcorp Group or the
Post Group that is not a Separate Return.

“Non-Controlling Party” has the meaning set forth in Section 10.02(d) of this
Agreement.

“Non-US Transfers” means transfers relating to the Canada Sale.

“Notified Action” has the meaning set forth in Section 7.04(a) of this
Agreement.

“Other Taxes” means any Tax imposed by any Tax Authority other than any Income
Taxes or any Transfer Taxes, and any interest, penalties, additions to tax, or
additional amounts in respect of the foregoing.

“Past Practices” has the meaning set forth in Section 4.04(a) of this Agreement.

“Payment Date” means (i) with respect to any Ralcorp Federal Consolidated Income
Tax Return, the due date for any required installment of estimated taxes
determined under Section 6655 of the Code, the due date (determined without
regard to extensions) for filing the return determined under Section 6072 of the
Code, and the date the return is filed, and (ii) with respect to any other Tax
Return, the corresponding dates determined under the applicable Tax Law.

“Payor” has the meaning set forth in Section 5.02(a) of this Agreement.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal income tax purposes.

 

3



--------------------------------------------------------------------------------

“Post-Distribution Period” means any Tax Period beginning after the Distribution
Date, and, in the case of any Straddle Period, the portion of such Straddle
Period beginning the day after the Distribution Date.

“Post” have the meaning set forth in the first sentence of this Agreement.

“Post Business” has the meaning set forth in the Separation and Distribution
Agreement.

“Post Capital Stock” means all classes or series of capital stock of Post,
including (i) the Post common stock, (ii) all options, warrants and other rights
to acquire such capital stock and (iii) all instruments properly treated as
stock in Post for U.S. federal income tax purposes.

“Post Carried Item” means any net operating loss, net capital loss, excess tax
credit, or other similar Tax item of any member of the Post Group which may or
must be carried from one Tax Period to another prior Tax Period, or carried from
one Tax Period to another subsequent Tax Period, under the Code or other
applicable Tax Law.

“Post Contribution” has the meaning set forth in Annex I.

“Post Credit Facility” has the meaning set forth in Annex I.

“Post Debt Securities” has the meaning set forth in Annex I.

“Post Full Taxpayer” means the assumption that the Post Group (a) is subject to
the highest marginal regular statutory income Tax rate that would be applicable
to Post if it filed Tax Returns on a standalone basis, (b) has sufficient
taxable income to permit the realization or receipt of the relevant Tax Benefit
at the earliest possible time, and (c) is not subject to the alternative minimum
tax.

“Post Group” means Post and its Affiliates.

“Post Group Attributes” means any Tax Attributes of the Post Group.

“Post Separate Return” means any Separate Return of Post or any member of the
Post Group.

“Post US” has the meaning set forth in the recitals to this Agreement.

“Pre-Distribution Period” means any Tax Period ending on or before the
Distribution Date, and, in the case of any Straddle Period, the portion of such
Straddle Period ending on the Distribution Date.

“Prime Rate” means the base rate on corporate loans charged by Citibank, N.A.
from time to time, compounded daily on the basis of a year of 365 or 366 (as
applicable) days and actual days elapsed.

“Privilege” means any privilege that may be asserted under applicable law,
including, any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulation Section 1.355-7, or any other
regulations promulgated thereunder, to enter into a transaction or series of
transactions), whether such transaction is supported by Post management or
shareholders, is a hostile acquisition, or otherwise, as a result of which Post
would merge or consolidate with any other Person or as a result

 

4



--------------------------------------------------------------------------------

of which any Person or any group of related Persons would (directly or
indirectly) acquire, or have the right to acquire, from Post and/or one or more
holders of outstanding shares of Post Capital Stock, a number of shares of Post
Capital Stock that would, when combined with any other changes in ownership of
Post Capital Stock pertinent for purposes of Section 355(e) of the Code,
comprise 40% or more of (A) the value of all outstanding shares of stock of Post
as of the date of such transaction, or in the case of a series of transactions,
the date of the last transaction of such series, or (B) the total combined
voting power of all outstanding shares of voting stock of Post as of the date of
such transaction, or in the case of a series of transactions, the date of the
last transaction of such series. Notwithstanding the foregoing, a Proposed
Acquisition Transaction shall not include (A) the adoption by Post of a
shareholder rights plan or (B) issuances by Post that satisfy Safe Harbor VIII
(relating to acquisitions in connection with a person’s performance of services)
or Safe Harbor IX (relating to acquisitions by a retirement plan of an employer)
of Treasury Regulation Section 1.355-7(d). For purposes of determining whether a
transaction constitutes an indirect acquisition, any recapitalization resulting
in a shift of voting power or any redemption of shares of stock shall be treated
as an indirect acquisition of shares of stock by the exchanging or
non-exchanging shareholders, as applicable. This definition and the application
thereof is intended to monitor compliance with Section 355(e) of the Code and
shall be interpreted accordingly. Any clarification of, or change in, the
statute or regulations promulgated under Section 355(e) of the Code shall be
incorporated in this definition and its interpretation.

“Ralcorp” has the meaning set forth in the first sentence of this Agreement.

“Ralcorp Affiliated Group” has the meaning set forth in the definition of
“Ralcorp Federal Consolidated Income Tax Return.”

“Ralcorp Debt” has the meaning set forth in Annex I.

“Ralcorp Federal Consolidated Income Tax Return” means any United States federal
Income Tax Return for the affiliated group (as that term is defined in
Section 1504 of the Code and the regulations thereunder) of which Ralcorp is the
common parent (the “Ralcorp Affiliated Group”).

“Ralcorp Full Taxpayer” means the assumption that the Ralcorp Affiliated Group
(a) is subject to the highest marginal regular statutory income Tax rate,
(b) has sufficient taxable income to permit the realization or receipt of the
relevant Tax Benefit at the earliest possible time, and (c) is not subject to
the alternative minimum tax.

“Ralcorp Group” means Ralcorp and its Affiliates, excluding any entity that is a
member of the Post Group.

“Ralcorp Separate Return” means any Separate Return of Ralcorp or any member of
the Ralcorp Group.

“Ralcorp State Combined Income Tax Return” means a consolidated, combined or
unitary State Income Tax Return that actually includes, by election or
otherwise, one or more members of the Ralcorp Group together with one or more
members of the Post Group.

“Recoverable Taxes” has the meaning set forth in Section 2.02.

“Representation Letters” means the representation letters and any other
materials (including, without limitation, the Ruling Request) delivered or
deliverable by Ralcorp and others in connection with the rendering by Tax
Advisors, and/or the issuance by the IRS, of the Tax Opinions/Rulings.

“Required Party” has the meaning set forth in Section 5.02(a) of this Agreement.

 

5



--------------------------------------------------------------------------------

“Responsible Company” means, with respect to any Tax Return, the Company having
responsibility for preparing and filing such Tax Return under this Agreement.

“Retained Shares” has the meaning set forth in Annex I.

“Retention Date” has the meaning set forth in Section 9.01 of this Agreement.

“Ruling” means any private letter ruling (and any supplemental private letter
ruling) issued by the IRS to Ralcorp in connection with the Transactions.

“Ruling Documents” means the Ruling and the Ruling Request.

“Ruling Request” means any letter filed by Ralcorp with the IRS requesting a
ruling regarding certain tax consequences of the Transactions (including all
attachments, exhibits, and other materials submitted with such ruling request
letter) and any amendment or supplement to such ruling request letter.

“Section 7.02(d) Acquisition Transaction” means any transaction or series of
transactions that is not a Proposed Acquisition Transaction but would be a
Proposed Acquisition Transaction if the percentage reflected in the definition
of Proposed Acquisition Transaction were 25% instead of 40%.

“Separate Return” means (a) in the case of any Tax Return of any member of the
Post Group (including any consolidated, combined or unitary return), any such
Tax Return that does not include any member of the Ralcorp Group and (b) in the
case of any Tax Return of any member of the Ralcorp Group (including any
consolidated, combined or unitary return), any such Tax Return that does not
include any member of the Post Group.

“Separation and Distribution Agreement” means the Separation and Distribution
Agreement, as amended from time to time, by and among Ralcorp, Post and Post US
dated February 2, 2012.

“Share Repurchase” has the meaning set forth in Annex I.

“Share Retention” has the meaning set forth in Annex I.

“Straddle Period” means any Tax Period that begins on or before and ends after
the Distribution Date.

“Straddle Period Returns” means any Tax Return for a Straddle Period that
includes one or more members of the Post Group.

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, stamp, excise,
severance, occupation, service, sales, use, license, lease, transfer, import,
export, value added, alternative minimum, estimated or other tax (including any
fee, assessment, or other charge in the nature of or in lieu of any tax) imposed
by any governmental entity or political subdivision thereof, and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.

“Tax Attribute” shall mean a net operating loss, net capital loss, unused
investment credit, unused foreign tax credit, excess charitable contribution,
general business credit, or any other Tax Item that could reduce a Tax.

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

 

6



--------------------------------------------------------------------------------

“Tax Benefit” means any item of loss, deduction, credit, refund or any other Tax
Item that decreases Taxes paid or payable. Tax Benefits are to be determined
using the assumption that each party pays Federal, state, local and foreign Tax
at the highest applicable marginal corporate Tax rate and can fully utilize any
available Tax Benefits.

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose or effect of redetermining Taxes
(including any administrative or judicial review of any claim for refund).

“Tax Control” means the definition of “control” set forth in Section 368(c) of
the Code (or in any successor statute or provision), as such definition may be
amended from time to time.

“Tax Dispute” has the meaning set forth in Section 14 of this Agreement.

“Tax-Free Status” means: (i) the qualification of the Post Contribution, taken
together with the Distribution as a tax-free reorganization within the meaning
of Sections 355 and 368(a)(1)(D) of the Code; (ii) the nonrecognition of gain or
loss by Ralcorp with respect to the Post Contribution (including the receipt by
Ralcorp of the Post Debt Securities and any proceeds of the Post Credit
Facility), (iii) the nonrecognition of gain or loss by Ralcorp shareholders upon
the receipt of Post Common Stock in the Distribution (except to the extent of
cash received in lieu of fractional shares), (iv) provided the Retained Shares
are transferred to Ralcorp creditors pursuant to the Equity for Debt Exchange or
to Ralcorp shareholders pursuant to the Share Repurchase, in each case, within
12 months following the Distribution, the nonrecognition of gain or loss by
Ralcorp with respect to the Retained Shares (other than in the case of the
Equity for Debt Exchange (A) deductions attributable to the fact that the
Ralcorp Debt may be redeemed at a premium, (B) income attributable to the fact
that the Ralcorp Debt may be redeemed at a discount, and (C) interest expense
accrued with respect to the Ralcorp Debt), and (v) provided the Retained Shares
are transferred to Ralcorp shareholders pursuant to the Share Repurchase within
12 months following the Distribution, the nonrecognition of gain or loss by (and
no amount will be included in the income of) Ralcorp shareholders upon the
exchange of Ralcorp Common Stock for Retained Shares pursuant to the Share
Repurchase.

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item which increases or decreases Taxes paid or payable.

“Tax Law” means the law of any governmental entity or political subdivision
thereof relating to any Tax.

“Tax Opinions/Rulings” means the opinion or opinions of Tax Advisors deliverable
to Ralcorp in connection with the Transactions and/or the Ruling or Rulings.

“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as set forth under the Code or other applicable Tax Law.

“Tax Records” means any Tax Returns, Tax Return workpapers, documentation
relating to any Tax Contests, and any other books of account or records (whether
or not in written, electronic or other tangible or intangible forms and whether
or not stored on electronic or any other medium) required to be maintained under
the Code or other applicable Tax Laws or under any record retention agreement
with any Tax Authority.

“Tax-Related Losses” means (i) all federal, state and local Taxes imposed
pursuant to any settlement, Final Determination, judgment or otherwise; (ii) all
accounting, legal and other professional fees, and court costs incurred in
connection with such Taxes; and (iii) all costs, expenses and damages associated
with stockholder litigation or controversies and any amount paid by Ralcorp (or
any Ralcorp Affiliate) or Post (or any Post Affiliate) in respect of the
liability of shareholders, whether paid to shareholders or to the IRS or any
other Tax Authority, in each case, resulting from the failure of the
Transactions to have Tax-Free Status.

 

7



--------------------------------------------------------------------------------

“Tax Return” or “Return” means any report of Taxes due, any claim for refund of
Taxes paid, any information return with respect to Taxes, or any other similar
report, statement, declaration, or document required to be filed under the Code
or other Tax Law, including any attachments, exhibits, or other materials
submitted with any of the foregoing, and including any amendments or supplements
to any of the foregoing.

“Third Party Indemnifying Party” has the meaning set forth in Section 5.02(b) of
this Agreement.

“Transaction Agreements” means the Separation and Distribution Agreement and all
agreements included in the definition “Transaction Agreement” contained therein.

“Transactions” means the Post Contribution, Distribution, Debt for Debt
Exchange, Equity for Debt Exchange, Share Retention and Share Repurchase.

“Transfer Taxes” has the meaning set forth in Section 2.02.

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Period.

“Transition Services Agreement” has the meaning set forth in the Separation and
Distribution Agreement.

“Unqualified Tax Opinion” means an unqualified “will” opinion of a Tax Advisor,
which Tax Advisor is acceptable to Ralcorp, on which Ralcorp may rely to the
effect that a transaction will not affect the Tax-Free Status. Any such opinion
must assume that the Transactions would have qualified for Tax-Free Status if
the transaction in question did not occur.

Section 2. Allocation of Tax Liabilities.

2.01 Pre-Distribution/Post-Distribution Taxes.

(a) Income Taxes.

(i) Except as otherwise provided in Sections 2.02 and Section 2.03, Ralcorp
shall indemnify and hold harmless, Post and each member of the Post Group from
and against (A) all Income Taxes of the Ralcorp Group and (B) all Income Taxes
of any affiliated, consolidated, combined or unitary group of which Post or any
member of the Post Group was a member on or before the Distribution Date,
including pursuant to Treas. Reg. 1.1502-6 or analogous or similar state, local
or foreign law or regulation.

(ii) Except as otherwise provided in Sections 2.01(a)(i), 2.02 and 2.03, Post
shall indemnify and hold harmless Ralcorp and each member of the Ralcorp Group
from and against all Income Taxes of the Post Group for any Post-Distribution
Period.

(b) Other Taxes.

(i) Post shall be liable for and shall indemnify Ralcorp and each member of the
Ralcorp Group for all Other Taxes in which such Tax is imposed on Post, Post US
or a member of the Post Group as a separate entity and for which such entity
files a Separate Return.

(ii) Except as otherwise provided in Section 2.01(b)(i), Ralcorp shall be liable
for and shall indemnify Post and each member of the Post Group for all Other
Taxes.

2.02 Transfer Taxes. Post shall be liable for and shall indemnify Ralcorp and
each member of the Ralcorp Group for any value-added, sales or other Taxes
incurred in connection with the Non-U.S. Transfers or the

 

8



--------------------------------------------------------------------------------

Transactions that would be recoverable (whether or not actually recovered by
Post or any member of the Post Group) under applicable laws (including Canadian
Federal goods and services tax, harmonized sales tax, Quebec sales tax and
Canadian Provincial sales tax) (“Recoverable Taxes”). All other stamp, sales,
use, gross receipts, value-added, real estate transfer or other transfer Taxes
incurred in connection with the Non-US Transfers or the Transactions (such
Taxes, together with any interest, penalties or additions to such Taxes,
“Transfer Taxes”) shall be shared equally by Ralcorp, on the one hand, and Post
on the other hand. For the avoidance of doubt, Transfer Taxes shall not include
Taxes on or measured by net income.

2.03 Transaction Taxes.

(a) Ralcorp shall indemnify and hold harmless Post and each member of the Post
Group from and against any Tax Related Losses other than those described in
Section 2.03(b). In the case of each of the items described in 2.03(a) such
amounts to be calculated on the basis that Post or such Post Group member or
Affiliate is a Post Full Taxpayer.

(b) Post shall indemnify and hold harmless Ralcorp and each member of the
Ralcorp Group from and against any Tax Related Losses that are attributable to
or result from any one or more of the following:

(i) any inaccurate representation made in Sections 7.01 or 7.02;

(ii) any inaccurate statement of fact or inaccurate representation (or omission
to state a material fact, the omission of which causes the facts stated or
representations made not to be complete and accurate in all material respects)
made by Post in a letter or certificate that forms the basis for any Tax
Opinions/Rulings;

(iii) any action or failure to take action by Post or a member of the Post
Group, or any of their Affiliates, after the Distribution Date that violates the
covenants made by Post set forth in this Agreement, the Separation and
Distribution Agreement or any other Transaction Agreement;

(iv) the direct or indirect acquisition (other than pursuant to the
Distribution) of all or a portion of Post’s stock and/or its or its
subsidiaries’ stock or assets by any means whatsoever by any Person;

(v) any negotiations, understandings, agreements or arrangements by Post with
respect to transactions or events (including, without limitation, stock
issuances, pursuant to the exercise of stock options or otherwise, option
grants, capital contributions or acquisitions, or a series of such transactions
or events) that cause the Distribution to be treated as part of a plan pursuant
to which one or more Persons acquire directly or indirectly stock of Post
representing a Fifty-Percent or Greater Interest therein;

(vi) any action or failure to act by Post after the Distribution (including,
without limitation, any amendment to Post’ certificate of incorporation (or
other organizational documents), whether through a stockholder vote or
otherwise) affecting the voting rights of Post stock (including, without
limitation, through the conversion of one class of Post Capital Stock into
another class of Post Capital Stock); or

(vii) any act, or failure to act, by Post or any Post Affiliate as set forth in
Section 7.02 (regardless whether such act or failure to act is covered by a
Ruling, Unqualified Tax Opinion or waiver described in clause (i), (ii) or
(iii) of Section 7.02(c), or a Board Certificate described in Section 7.02(d)).

In the case of each of the items described in this Section 2.03(b), such amounts
shall be calculated on the basis that Ralcorp or such Ralcorp Group member or
Affiliate is a Ralcorp Full Taxpayer.

 

9



--------------------------------------------------------------------------------

2.04 Post Group Attributes. For the avoidance of doubt, except as otherwise set
forth in Section 6.01, Post shall not be entitled to receive payment from
Ralcorp in respect of any Post Group Attributes utilized by the Ralcorp Group or
for any reduction of any Taxes (or increase in Tax Attributes) or any Tax
Benefit realized by the Ralcorp Group (whether such Tax Attributes, Tax Benefits
or reduction in Taxes are reported on an original Tax Return, arise pursuant to
a Final Determination or otherwise).

Section 3. Proration of Taxes.

3.01 General Method of Proration. Tax Items shall be apportioned between
Pre-Distribution Periods and Post-Distribution Periods in accordance with the
principles of Treasury Regulation Section 1.1502-76(b) as reasonably interpreted
and applied by Ralcorp. If the Distribution Date is not an Accounting Cutoff
Date (and provided an election under Treasury Regulation
Section 1.1502-76(b)(2)(ii)(D) is not made), the provisions of Treasury
Regulation Section 1.1502-76(b)(2)(iii) will be applied to ratably allocate the
items (other than extraordinary items) for the month which includes the
Distribution Date. At Ralcorp’s election, in its sole discretion, an election
under Treasury Regulation Section 1.1502-76(b)(2)(ii)(D) (relating to ratable
allocation of a year’s items) shall be made. At Ralcorp’s request, Post shall
join in making an election under Treasury Regulation
Section 1.1502-76(b)(2)(ii)(D).

3.02 Transaction Treated as Extraordinary Item. In determining the apportionment
of Tax Items between Pre-Distribution Periods and Post-Distribution Periods, any
Tax Items relating to the Transactions shall be treated as extraordinary items
described in Treasury Regulation Section 1.1502-76(b)(2)(ii)(C) and shall (to
the extent occurring on or prior to the Distribution Date) be allocated to
Pre-Distribution Periods, and any Taxes related to such items shall be treated
under Treasury Regulation Section 1.1502-76(b)(2)(iv) as relating to such
extraordinary item and shall (to the extent occurring on or prior to the
Distribution Date) be allocated to Pre-Distribution Periods.

3.03 Other Income Taxes. Except to the extent required by law, for the avoidance
of doubt, any Tax Item resulting from Post and/or its subsidiaries ceasing to be
members of the Ralcorp Group (including any Tax Items required to be taken into
account by the Ralcorp Group under Treas. Reg. Sections 1.1502-13 and 1.1502-19)
shall be treated as arising in the Pre-Distribution Period.

Section 4. Preparation and Filing of Tax Returns.

4.01 General. Except as otherwise provided in this Section 4, Tax Returns shall
be prepared and filed when due (including extensions) by the person obligated to
file such Tax Returns under the Code or applicable Tax Law. The Companies shall
provide, and shall cause their Affiliates to provide, assistance and cooperation
to one another in accordance with Section 8 with respect to the preparation and
filing of Tax Returns, including providing information required to be provided
in Section 8.

4.02 Ralcorp’s Responsibility. Ralcorp has the exclusive obligation and right to
prepare and file, or to cause to be prepared and filed:

(a) all Ralcorp Federal Consolidated Income Tax Returns for any Tax Periods
ending on, before or after the Distribution Date;

(b) all Ralcorp State Combined Income Tax Returns or Joint Returns which Ralcorp
reasonably determines are required to be filed (or which Ralcorp chooses to be
filed) by the Companies or any of their Affiliates for any Tax Period that
includes one or more members of the Ralcorp Group for all Pre-Distribution
Periods; and

(c) all Post Separate Returns relating to Income Taxes and Ralcorp Separate
Returns which Ralcorp reasonably determines are required to be filed by the
Companies or any of their Affiliates (or which Ralcorp chooses to be filed) for
Tax Periods ending on or before the Distribution Date.

 

10



--------------------------------------------------------------------------------

4.03 Post’s Responsibility. Post shall prepare and file, or shall cause to be
prepared and filed:

(a) all Tax Returns required to be filed by or with respect to members of the
Post Group other than those Tax Returns which Ralcorp is required, or chooses,
to prepare and file under Section 4.02, provided that Post shall not file any
Post Separate Returns for an Affiliate of Post with respect to a Tax Period in a
jurisdiction and for a type of Tax where Ralcorp files a Joint Return that
includes such Affiliate of Post; and

(b) all Straddle Period Returns.

The Tax Returns required to be prepared and filed by Post under this
Section 4.03 shall include any Post Tax Return for Tax Periods beginning on or
after the Distribution Date.

4.04 Tax Accounting Practices.

(a) General Rule. Except as provided in Section 4.04(b), any Tax Return for a
Pre-Distribution Period or Straddle Period shall be prepared in accordance with
past practices, accounting methods, elections or conventions (“Past Practices”)
used with respect to the Tax Returns in question (unless there is no reasonable
basis for the use of such Past Practices or unless there is no adverse effect to
Ralcorp), and to the extent any items are not covered by Past Practices (or in
the event that there is no reasonable basis for the use of such Past Practices
or there is no adverse effect to Ralcorp), in accordance with generally
acceptable Tax accounting practices.

(b) Reporting of Transactions. The Tax treatment reported on any Tax Return
relating to the Transactions shall be consistent with the treatment thereof in
the Ruling Requests and the Tax Opinions/Rulings except to the extent otherwise
required by a Final Determination.

4.05 Consolidated or Combined Tax Returns. At Ralcorp’s election, in its sole
discretion, Post will elect and join, and will cause its respective Affiliates
to elect and join, in filing any Ralcorp State Combined Income Tax Returns and
any Joint Returns that Ralcorp determines are required to be filed or that
Ralcorp chooses to file pursuant to Section 4.02(b). With respect to any Post
Separate Returns relating to any Tax Period (or portion thereof) ending on or
prior to the Distribution Date, Post will elect and join, and will cause its
respective Affiliates to elect and join, in filing consolidated, unitary,
combined, or other similar joint Tax Returns, to the extent reasonably
determined by Ralcorp.

4.06 Right to Review Tax Returns. The Responsible Company with respect to any
Tax Return shall make such Tax Return and related workpapers available for
review by the other Companies, if requested, to the extent (a) such Tax Return
relates to Taxes for which the requesting party would reasonably be expected to
be liable, (b) such Tax Return relates to Taxes and the requesting party would
reasonably be expected to be liable in whole or in part for any additional Taxes
owing as a result of adjustments to the amount of such Taxes reported on such
Tax Return, (c) such Tax Return relates to Taxes for which the requesting party
would reasonably be expected to have a claim for Tax Benefits under this
Agreement, or (d) the requesting party reasonably determines that it must
inspect such Tax Return to confirm compliance with the terms of this Agreement.
The Responsible Company shall use its reasonable best efforts to make such Tax
Return available for review as required under this paragraph at least fifteen
(15) days prior to the due date for filing of such Tax Return to provide the
requesting party with a meaningful opportunity to analyze and comment on such
Tax Return.

4.07 Post Carrybacks, Carryforwards and Claims for Refund. Post hereby agrees
that Ralcorp shall be entitled to determine in its sole discretion whether
(a) any Adjustment Request with respect to any Joint Return shall be filed to
claim in any Pre-Distribution Period any Post Carried Item, and (b) any
available elections shall be made to waive the right to claim in any
Pre-Distribution Period with respect to any Joint Return any Post Carried Item,
and whether any affirmative election shall be made to claim any such Post
Carried Item.

 

11



--------------------------------------------------------------------------------

4.08 Apportionment of Earnings and Profits and Tax Attributes. Ralcorp shall in
good faith advise Post as soon as reasonably practicable in writing of the
portion, if any, of any earnings and profits, Tax Attribute, overall foreign
loss or other consolidated, combined or unitary attribute which Ralcorp
determines shall be allocated or apportioned to the Post Group under applicable
Tax law. Post and all members of the Post Group shall prepare all Tax Returns on
a basis that is consistent with the information provided in such written notice.
In the event of an adjustment by a Tax Authority to the earnings and profits or
any Tax Attribute determined by Ralcorp, Ralcorp shall promptly notify Post in
writing of such adjustment. For the absence of doubt, Ralcorp shall not be
liable to Post or any member of the Post Group for any failure of any
determination under this Section 4.08 to be accurate under applicable law.

Section 5. Tax Payments.

5.01 Payment of Taxes. In the case of any Joint Return:

(a) Computation and Payment of Tax Due. At least three (3) Business Days prior
to any Payment Date for any Tax Return, Ralcorp shall compute the amount of Tax
required to be paid to the applicable Tax Authority (taking into account the
requirements of Section 4.04 relating to consistent accounting practices, as
applicable) with respect to such Tax Return on such Payment Date and shall
notify Post of the amount Ralcorp has tentatively determined is required to be
paid by Post in respect of such Tax Return under this Agreement. Ralcorp shall
pay such amount that Ralcorp has computed is required to be paid to the
applicable Tax Authority to such Tax Authority on or before such Payment Date.

(b) Computation and Payment of Liability With Respect To Tax Due. Following
notice of the computation of Tax due pursuant to Section 5.01(a) and within five
(5) days following the earlier of (i) the due date (including extensions) for
filing any Tax Return or (ii) the date on which such Tax Return is filed, Post
shall pay to Ralcorp the amount, if any, for which Post is responsible under the
provisions of Section 2. For the avoidance of doubt, Post shall make payments
pursuant to this Section 5.01(b) upon the payment by Ralcorp of estimated Taxes
(or Taxes due with a request for extension of time to file) and appropriate
adjustments shall be made at the time the corresponding final Tax Return is
filed.

(c) Adjustments Resulting in Underpayments. In the case of any adjustment
pursuant to a Final Determination with respect to any Tax Return, the
Responsible Company shall pay to the applicable Tax Authority when due any
additional Tax due with respect to such Return required to be paid as a result
of such adjustment pursuant to a Final Determination. The Responsible Company
shall compute the amount for which the other Company is responsible in
accordance with Section 2 and the other Company shall pay to the Responsible
Company any amount due to the Responsible Company under Section 2 within five
(5) days from the date of receipt of a written notice and demand from the
Responsible Company for payment of the amount due, accompanied by evidence of
payment and a statement detailing the Taxes paid and describing in reasonable
detail the particulars relating thereto.

(d) For the avoidance of doubt, for purposes of this Section 5.01, Ralcorp shall
be the Responsible Party with respect to any Ralcorp Federal Consolidated Income
Tax Return.

5.02 Indemnification Payments.

(a) If any Company (the “Payor”) is required under applicable Tax Law to pay to
a Tax Authority a Tax that another Company (the “Required Party”) is liable for
under this Agreement, the Required Party shall reimburse the Payor within eight
(8) days of delivery by the Payor to the Required Party of an invoice for the
amount due, accompanied by evidence of payment and a statement detailing the
Taxes paid and describing in reasonable detail the particulars relating thereto.

(b) If any Company (the “Third Party Indemnifying Party”) is required under the
terms of an agreement to which it is a party (or with respect to which it has
agreed to guarantee the obligations thereunder) to

 

12



--------------------------------------------------------------------------------

pay to a third party a Tax that another Company (the “Company Indemnifying
Party”) is liable for under this Agreement, the Company Indemnifying Party shall
reimburse the Third Party Indemnifying Party within eight (8) days of delivery
by the Third Party Indemnifying Party to the Company Indemnifying Party of an
invoice for the amount due, accompanied by evidence of payment and a statement
detailing the Taxes paid and describing in reasonable detail the particulars
relating thereto.

(c) All indemnification payments under this Agreement shall be made by Ralcorp
directly to Post and by Post directly to Ralcorp; provided, however, that if the
Companies mutually agree with respect to any such indemnification payment, any
member of the Ralcorp Group, on the one hand, may make such indemnification
payment to any member of the Post Group, on the other hand, and vice versa.

Section 6. Tax Benefits.

6.01 Tax Benefits.

(a) Ralcorp shall be entitled to any refund (and any interest thereon received
from the applicable Tax Authority) of Taxes received by any member of the
Ralcorp Group or the Post Group, other than any refund to which Post is entitled
pursuant to Section 6.01(e). Post shall not be entitled to any refund (or any
interest thereon received from the applicable Tax Authority), except as set
forth in Section 6.01(e). A Company receiving a refund to which another Company
is entitled hereunder shall pay over such refund to such other Company within
five (5) Business Days after such refund is received.

(b) The amount of economic benefit of any Tax Benefit of Post or any member of
the Post Group as a result of an adjustment pursuant to a Final Determination of
any Taxes (i) arising in any Pre-Distribution Period shall be for the account of
the Ralcorp Group, (ii) arising in any Post-Distribution Period shall be for the
account of the Post Group and (iii) arising in any Straddle Period (other than
with respect to Taxes described in Section 2.01(b)(i)) shall be apportioned
between the Pre-Distribution Period and the Post-Distribution Period pursuant to
the principles set forth in Section 3 above.

(c) For purposes of determining whether an adjustment to any Taxes for which a
member of the Ralcorp Group is liable hereunder is expected to result in a Tax
Benefit for Post, the Post Group shall be deemed to be a Post Full Taxpayer. For
purposes of determining the amount of Taxes for which the Ralcorp Group is, or
is reasonably expected to be, liable as a result of an adjustment pursuant to a
Final Determination, the Ralcorp Group shall be deemed (i) not to utilize any
Tax Attributes available to the Ralcorp Group and (ii) to be a Ralcorp Full
Taxpayer.

(d) No later than five (5) Business Days following a Final Determination
described in Section 6.01(b), Ralcorp shall provide Post with a written
calculation of the amount payable to Ralcorp by Post pursuant to this Section 6.
In the event that Post disagrees with any such calculation described in this
Section 6.01(d), Post shall so notify Ralcorp in writing within thirty (30) days
of receiving the written calculation set forth above in this Section 6.01(d).
Ralcorp and Post shall endeavor in good faith to resolve such disagreement, and,
failing that, the amount payable under Section 6.01(b) shall be determined in
accordance with the disagreement resolution provisions of Section 14 as promptly
as practicable.

(e) Without prejudice to Section 6.01(a), Post shall be entitled to any refund
(and any interest thereon received from the applicable Tax Authority) of Taxes
reported on a Post Group Tax Return for a Post-Distribution Period. For the
avoidance of doubt, Ralcorp, and not Post, shall be entitled to any refund or
Tax Benefit that results from a Post Carried Item, other than any refund to
which Post is entitled pursuant to the first sentence of this Section 6.01(e).

6.02 Ralcorp and Post Income Tax Deductions in Respect of Certain Equity Awards
and Incentive Compensation. Solely the member of the Group for which the
relevant individual is currently employed or, if such individual is not
currently employed by a member of the Group, was most recently employed at the
time of the

 

13



--------------------------------------------------------------------------------

vesting, exercise, disqualifying disposition, payment or other relevant taxable
event, as appropriate, in respect of the equity awards and other incentive
compensation described in Section 7.09 of the Separation and Distribution
Agreement shall be entitled to claim, in a Post-Distribution Period, any Income
Tax deduction in respect of such equity awards and other incentive compensation
on its respective Tax Return associated with such event.

Section 7. Tax-Free Status.

7.01 Tax Opinions/Rulings and Representation Letters. Each of Post and Ralcorp
hereby represents and agrees that (a) it has examined the Ruling Documents and
the Representation Letters prior to the date hereof and (b) subject to any
qualifications therein, all information contained in such Ruling Documents or
Representation Letters that concerns or relates to such Company or any member of
its Group are and will be true, correct and complete.

7.02 Restrictions on Post.

(a) Post agrees that it will not take or fail to take, or permit any Post
Affiliate to take or fail to take, any action where such action or failure to
act would be inconsistent with or cause to be untrue any material, information,
covenant or representation in any Representation Letters or Tax
Opinions/Rulings. Post agrees that it will not take or fail to take, or permit
any Post Affiliate to take or fail to take, any action which prevents or could
reasonably be expected to prevent (i) the Tax-Free Status, or (ii) any
transaction contemplated by the Separation and Distribution Agreement which is
intended by the parties to be tax-free from so qualifying.

(b) Post agrees that, from the date hereof until the first day after the
two-year anniversary of the Distribution Date, it will (i) maintain its status
as a company engaged in the Active Trade or Business for purposes of
Section 355(b)(2) of the Code, and (ii) not engage in any transaction that would
result in it ceasing to be a company engaged in the Active Trade or Business for
purposes of Section 355(b)(2) of the Code, in each case, taking into account
Section 355(b)(3) of the Code.

(c) Post agrees that, from the date hereof until the first day after the
two-year anniversary of the Distribution Date, it will not:

(i) enter into any Proposed Acquisition Transaction or, to the extent Post has
the right to prohibit any Proposed Acquisition Transaction, permit any Proposed
Acquisition Transaction to occur (whether by (A) redeeming rights under a
shareholder rights plan, (B) finding a tender offer to be a “permitted offer”
under any such plan or otherwise causing any such plan to be inapplicable or
neutralized with respect to any Proposed Acquisition Transaction, or
(C) approving any Proposed Acquisition Transaction, whether for purposes of
Section 203 of the DGCL or any similar corporate statute, any “fair price” or
other provision of Post’ charter or bylaws or otherwise),

(ii) merge or consolidate with any other Person or liquidate or partially
liquidate,

(iii) in a single transaction or series of transactions sell or transfer (other
than sales or transfers of inventory in the ordinary course of business) all or
substantially all of the assets that were transferred to Post pursuant to the
Post Contribution or sell or transfer 60% or more of the gross assets of the
Active Trade or Business or 60% or more of the consolidated gross assets of Post
and its Affiliates (such percentages to be measured based on fair market value
as of the Distribution Date),

(iv) redeem or otherwise repurchase (directly or through a Post Affiliate) any
Post stock, or rights to acquire stock, except to the extent such repurchases
satisfy Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect prior to the
amendment of such Revenue Procedure by Revenue Procedure 2003-48),

 

14



--------------------------------------------------------------------------------

(v) amend its certificate of incorporation (or other organizational documents),
or take any other action, whether through a stockholder vote or otherwise,
affecting the voting rights of Post Capital Stock (including, without
limitation, through the conversion of one class of Post Capital Stock into
another class of Post Capital Stock), or

(vi) take any other action or actions (including any action or transaction that
would be reasonably likely to be inconsistent with any representation made in
the Representation Letters or the Tax Opinions/Rulings) which in the aggregate
(and taking into account any other transactions described in this subparagraph
(d)) would be reasonably likely to have the effect of causing or permitting one
or more persons (whether or not acting in concert) to acquire directly or
indirectly stock representing a Fifty-Percent or Greater Interest in Post or
otherwise jeopardize the Tax-Free Status,

unless prior to taking any such action set forth in the foregoing clauses
(i) through (vi), (A) Post shall have requested that Ralcorp obtain a Ruling in
accordance with Section 7.04(b) and (d) of this Agreement to the effect that
such transaction will not affect the Tax-Free Status and Ralcorp shall have
received such a Ruling in form and substance satisfactory to Ralcorp in its sole
and absolute discretion, which discretion shall be exercised in good faith
solely to preserve the Tax-Free Status (and in determining whether a Ruling is
satisfactory, Ralcorp may consider, among other factors, the appropriateness of
any underlying assumptions and management’s representations made in connection
with such Ruling), or (B) Post shall provide Ralcorp with an Unqualified Tax
Opinion in form and substance satisfactory to Ralcorp in its sole and absolute
discretion, which discretion shall be exercised in good faith solely to preserve
the Tax-Free Status (and in determining whether an opinion is satisfactory,
Ralcorp may consider, among other factors, the appropriateness of any underlying
assumptions and management’s representations if used as a basis for the opinion
and Ralcorp may determine that no opinion would be acceptable to Ralcorp) or
(C) Ralcorp shall have waived the requirement to obtain such Ruling or
Unqualified Tax Opinion.

(d) If Post proposes to enter into any Section 7.02(d) Acquisition Transaction
or, to the extent Post has the right to prohibit any Section 7.02(d) Acquisition
Transaction, proposes to permit any Section 7.02(d) Acquisition Transaction to
occur, in each case, during the period from the date hereof until the first day
after the two-year anniversary of the Distribution Date, Post shall provide
Ralcorp, no later than ten (10) days following the signing of any written
agreement with respect to the Section 7.02(d) Acquisition Transaction, with a
written description of such transaction (including the type and amount of Post
Capital Stock to be issued in such transaction) and a certificate of the Board
of Directors of Post to the effect that the Section 7.02(d) Acquisition
Transaction is not a Proposed Acquisition Transaction or any other transaction
to which the requirements of Section 7.02(c) apply (a “Board Certificate”).

7.03 Restrictions on Ralcorp. Ralcorp agrees that it will not take or fail to
take, or permit any member of the Ralcorp Group to take or fail to take, any
action where such action or failure to act would be inconsistent with or cause
to be untrue any material, information, covenant or representation in any
Representation Letters or Tax Opinions/Rulings. Ralcorp agrees that it will not
take or fail to take, or permit any member of the Ralcorp Group to take or fail
to take, any action which prevents or could reasonably be expected to prevent
(a) the Tax-Free Status, or (b) any other transaction contemplated by the
Separation and Distribution Agreement which is intended by the parties to be
tax-free from so qualifying; provided, however, that this Section 7.03 shall not
be construed as obligating Ralcorp to consummate the Distribution without the
satisfaction or waiver of all conditions set forth in Section 8.01 of the
Separation and Distribution Agreement nor shall it be construed as preventing
Ralcorp from terminating the Separation and Distribution Agreement pursuant to
Section 14.13 thereof.

7.04 Procedures Regarding Opinions and Rulings.

(a) If Post notifies Ralcorp that it desires to take one of the actions
described in clauses (i) through (vi) of Section 7.02(c) (a “Notified Action”),
Ralcorp and Post shall reasonably cooperate to attempt to obtain the Ruling or
Unqualified Tax Opinion referred to in Section 7.02(c), unless Ralcorp shall
have waived the requirement to obtain such Ruling or Unqualified Tax Opinion.

 

15



--------------------------------------------------------------------------------

(b) Ralcorp agrees that at the reasonable request of Post pursuant to
Section 7.02(c), Ralcorp shall cooperate with Post and use its commercially
reasonable efforts to seek to obtain, as expeditiously as possible, a Ruling
from the IRS or an Unqualified Tax Opinion for the purpose of permitting Post to
take the Notified Action. Further, in no event shall Ralcorp be required to file
any Ruling Request under this Section 7.04(b) unless Post represents that (i) it
has reviewed the Ruling Request, and (ii) all information and representations,
if any, relating to any member of the Post Group, contained in the Ruling
Request documents are (subject to any qualifications therein) true, correct and
complete. Post shall reimburse Ralcorp for all reasonable costs and expenses
incurred by the Ralcorp Group in obtaining a Ruling or Unqualified Tax Opinion
requested by Post within ten (10) Business Days after receiving an invoice from
Ralcorp therefor.

(c) Ralcorp shall have the right to obtain a Ruling or a Tax opinion with
respect to the Transactions (including an Unqualified Tax Opinion) at any time
in its sole and absolute discretion. If Ralcorp determines to obtain such a
Ruling or an Unqualified Tax Opinion, Post shall (and shall cause each Affiliate
of Post to) cooperate with Ralcorp and take any and all actions reasonably
requested by Ralcorp in connection with obtaining the Ruling or Unqualified Tax
Opinion (including, without limitation, by making any representation or covenant
or providing any materials or information requested by the IRS or Tax Advisor;
provided that Post shall not be required to make (or cause any Affiliate of Post
to make) any representation or covenant that is inconsistent with historical
facts or as to future matters or events over which it has no control). Ralcorp
and Post shall each bear its own costs and expenses in obtaining a Ruling or an
Unqualified Tax Opinion requested by Ralcorp.

(d) Post hereby agrees that Ralcorp shall have sole and exclusive control over
the process of obtaining any Ruling, and that only Ralcorp shall apply for a
Ruling. In connection with obtaining a Ruling pursuant to Section 7.04(b),
(i) Ralcorp shall keep Post informed in a timely manner of all material actions
taken or proposed to be taken by Ralcorp in connection therewith; (ii) Ralcorp
shall (A) reasonably in advance of the submission of any Ruling Request
documents provide Post with a draft copy thereof, (B) reasonably consider Post’
comments on such draft copy, and (C) provide Post with a final copy; and
(iii) Ralcorp shall provide Post with notice reasonably in advance of, and Post
shall have the right to attend, any formally scheduled meetings with the IRS
(subject to the approval of the IRS) that relate to such Ruling. Neither Post
nor any Post Affiliate directly or indirectly controlled by Post shall seek any
guidance from the IRS or any other Tax Authority (whether written, verbal or
otherwise) at any time concerning the Transactions (including the impact of any
transaction on the Transactions).

Section 8. Assistance and Cooperation.

8.01 Assistance and Cooperation.

(a) The Companies shall cooperate (and cause their respective Affiliates to
cooperate) with each other and with each other’s agents, including accounting
firms and legal counsel, in connection with Tax matters covered by this
Agreement relating to the Companies and their Affiliates including
(i) preparation and filing of Tax Returns, (ii) determining the liability for
and amount of any Taxes due (including estimated Taxes) or the right to and
amount of any refund of Taxes, (iii) examinations of Tax Returns, and (iv) any
administrative or judicial proceeding in respect of Taxes assessed or proposed
to be assessed. Such cooperation shall include making all information and
documents in their possession relating to the other Companies and their
Affiliates available to such other Companies as provided in Section 9. The
Companies shall also make available to the other, as reasonably requested and
available, personnel (including officers, directors, employees and agents of the
Companies or their respective Affiliates) responsible for preparing,
maintaining, and interpreting information and documents relevant to Taxes, and
personnel reasonably required as witnesses or for purposes of providing
information or documents in connection with any administrative or judicial
proceedings relating to Taxes.

(b) Any information or documents provided under this Section 8 shall be kept
confidential by the Company receiving the information or documents, except as
may otherwise be necessary in connection with the filing of Tax Returns or in
connection with any administrative or judicial proceedings relating to Taxes.
Notwithstanding any other provision of this Agreement or any other agreement,
(i) neither Ralcorp nor any Ralcorp

 

16



--------------------------------------------------------------------------------

Affiliate shall be required to provide Post or any Post Affiliate or any other
Person access to or copies of any information or procedures (including the
proceedings of any Tax Contest) other than information or procedures that relate
solely to Post, the business or assets of Post or any Post Affiliate or matters
in which Post has an obligation to indemnify under this Agreement, and (ii) in
no event shall Ralcorp or any Ralcorp Affiliate be required to provide Post, any
Post Affiliate or any other Person access to or copies of any information if
such action could reasonably be expected to result in the waiver of any
Privilege. In addition, in the event that Ralcorp determines that the provision
of any information to Post or any Post Affiliate could be commercially
detrimental, violate any law or agreement or waive any Privilege, the parties
shall use reasonable best efforts to permit compliance with its obligations
under this Section 8 in a manner that avoids any such harm or consequence.

(c) Following the acquisition of assets or stock relating to Post Canada, Post
shall, upon the request of Ralcorp, cause the entity holding the assets or stock
relating to Post Business in Canada to join in making an election under section
167 of the Canada Revenue Agency Excise Tax Act with respect to any Canadian
federal goods and services tax imposed on such purchase.

8.02 Income Tax Return Information.

(a) Post and Ralcorp acknowledge that time is of the essence in relation to any
request for information, assistance or cooperation made by Ralcorp or Post
pursuant to Section 8.01 or this Section 8.02. Post and Ralcorp acknowledge that
failure to conform to the deadlines set forth herein or reasonable deadlines
otherwise set by Ralcorp or Post could cause irreparable harm.

(b) The Companies shall provide to the other Companies information and documents
relating to its Group, and in its possession, that are required by the other
Companies to prepare Tax Returns. Any information or documents the Responsible
Company requires to prepare such Tax Returns shall be provided in such form as
the Responsible Company reasonably requests and in sufficient time for the
Responsible Company to file such Tax Returns on a timely basis.

8.03 Reliance by Ralcorp. If any member of the Post Group supplies information
to a member of the Ralcorp Group in connection with a Tax liability and an
officer of a member of the Ralcorp Group signs a statement or other document
under penalties of perjury in reliance upon the accuracy of such information,
then upon the written request of such member of the Ralcorp Group identifying
the information being so relied upon, the chief financial officer of Post (or
any officer of Post as designated by the chief financial officer of Post) shall
certify in writing that to his or her knowledge (based upon consultation with
appropriate employees) the information so supplied is accurate and complete.
Post agrees to indemnify and hold harmless each member of the Ralcorp Group and
its directors, officers and employees from and against any fine, penalty, or
other cost or expense of any kind attributable to a member of the Post Group
having supplied, pursuant to this Section 8, a member of the Ralcorp Group with
inaccurate or incomplete information in connection with a Tax liability.

8.04 Reliance by Post. If any member of the Ralcorp Group supplies information
to a member of the Post Group in connection with a Tax liability and an officer
of a member of the Post Group signs a statement or other document under
penalties of perjury in reliance upon the accuracy of such information, then
upon the written request of such member of the Post Group identifying the
information being so relied upon, the chief financial officer of Ralcorp (or any
officer of Ralcorp as designated by the chief financial officer of Ralcorp)
shall certify in writing that to his or her knowledge (based upon consultation
with appropriate employees) the information so supplied is accurate and
complete. Ralcorp agrees to indemnify and hold harmless each member of the Post
Group and its directors, officers and employees from and against any fine,
penalty, or other cost or expense of any kind attributable to a member of the
Ralcorp Group having supplied, pursuant to this Section 8, a member of the Post
Group with inaccurate or incomplete information in connection with a Tax
liability.

 

17



--------------------------------------------------------------------------------

Section 9. Tax Records.

9.01 Retention of Tax Records. The Companies shall preserve and keep all Tax
Records in their possession and exclusively relating to the assets and
activities of their Group for Pre-Distribution Periods, and Ralcorp shall
preserve and keep all other Tax Records relating to Taxes of the Groups for
Pre-Distribution Tax Periods, for so long as the contents thereof may become
material in the administration of any matter under the Code or other applicable
Tax Law, but in any event until the later of (a) the expiration of any
applicable statutes of limitations, or (b) seven (7) years after the
Distribution Date (such later date, the “Retention Date”). After the Retention
Date, a Company may dispose of such Tax Records upon ninety (90) days’ prior
written notice to the other Companies. If, prior to the Retention Date, a
Company reasonably determines that any Tax Records which it would otherwise be
required to preserve and keep under this Section 9 are no longer material in the
administration of any matter under the Code or other applicable Tax Law and the
other Companies agree, then such first Company may dispose of such Tax Records
upon ninety (90) days’ prior notice to the other Companies. Any notice of an
intent to dispose given pursuant to this Section 9.01 shall include a list of
the Tax Records to be disposed of describing in reasonable detail each file,
book, or other record accumulation being disposed. The notified Company shall
have the opportunity, at its cost and expense, to copy or remove, within such
90-day period, all or any part of such Tax Records. If, at any time prior to the
Retention Date, Post determines to decommission or otherwise discontinue any
computer program or information technology system used to access or store any
Tax Records, then Post may decommission or discontinue such program or system
upon ninety (90) days’ prior notice to Ralcorp and Ralcorp shall have the
opportunity, at its cost and expense, to copy, within such 90-day period, all or
any part of the underlying data relating to the Tax Records accessed by or
stored on such program or system.

9.02 Access to Tax Records. The Companies and their respective Affiliates shall
make available to each other for inspection and copying during normal business
hours upon reasonable notice all Tax Records (and, for the avoidance of doubt,
any pertinent underlying data accessed or stored on any computer program or
information technology system) in their possession and shall permit the other
Companies and their Affiliates, authorized agents and representatives and any
representative of a Taxing Authority or other Tax auditor direct access during
normal business hours upon reasonable notice to any computer program or
information technology system used to access or store any Tax Records, in each
case to the extent reasonably required by the other Companies in connection with
the preparation of Tax Returns or financial accounting statements, audits,
litigation, or the resolution of items under this Agreement.

Section 10. Tax Contests.

10.01 Notice. A Company shall provide prompt notice to the other Companies of
any written communication from a Tax Authority regarding any pending or
threatened Tax audit, assessment or proceeding or other Tax Contest of which it
becomes aware related to Taxes for Tax Periods for which it is indemnified by
another Company hereunder, provided, however, that the indemnifying Company
shall not be relieved of its obligations hereunder by reason of any failure by
the indemnified Company to so notify except to the extent such failure actually
prejudices the indemnifying Company. Such notice shall attach copies of the
pertinent portion of any written communication from a Tax Authority and contain
factual information (to the extent known) describing any asserted Tax liability
in reasonable detail and shall be accompanied by copies of any notice and other
documents received from any Tax Authority in respect of any such matters.

10.02 Control of Tax Contests.

(a) Ralcorp. Ralcorp may elect to control, and have the sole discretion in
handling, settling or contesting, subject to Sections 10.02(d) and (e) below,
any Tax Contest relating to (i) all Tax Returns for which Ralcorp is responsible
for preparing and filing under Section 4.02, (ii) all Transfer Taxes, (iii) all
Transaction Taxes assessed against Ralcorp or members of the Ralcorp Group by
the applicable Taxing Authority and (iv) the Tax treatment of the Transactions.

 

18



--------------------------------------------------------------------------------

(b) Post. Post may elect to control, and have the sole discretion in handling,
settling or contesting, subject to Sections 10.02(d) and (e) below, any Tax
Contest relating to (i) all Tax Returns for which Post is responsible for
preparing and filing under Section 4.03, (ii) all Transaction Taxes assessed
against Post by the applicable Taxing Authority, and (iii) all Recoverable
Taxes.

(c) Joint Returns and Certain Other Returns. In the case of any Tax Contest with
respect to any Joint Return or Ralcorp State Combined Income Tax Return, Ralcorp
shall have exclusive control over the Tax Contest, including exclusive authority
with respect to any settlement of such Tax liability, subject to Sections
10.02(d) and (e) below.

(d) Settlement Rights. The Controlling Party shall have the sole right to
contest, litigate, compromise and settle any Tax Contest without obtaining the
prior consent of the Non-Controlling Party. Unless waived by the parties in
writing, in connection with any potential adjustment in a Tax Contest as a
result of which adjustment the Non-Controlling Party may reasonably be expected
to become liable to make any indemnification payment (or any payment under
Section 6) to the Controlling Party under this Agreement: (i) the Controlling
Party shall keep the Non-Controlling Party informed in a timely manner of all
actions taken or proposed to be taken by the Controlling Party with respect to
such potential adjustment in such Tax Contest; (ii) the Controlling Party shall
provide the Non-Controlling Party copies of any written materials relating to
such potential adjustment in such Tax Contest received from any Tax Authority;
(iii) the Controlling Party shall timely provide the Non-Controlling Party with
copies of any correspondence or filings submitted to any Tax Authority or
judicial authority in connection with such potential adjustment in such Tax
Contest; and (iv) the Controlling Party shall consult with the Non-Controlling
Party and offer the Non-Controlling Party a reasonable opportunity to comment
before submitting any written materials prepared or furnished in connection with
such potential adjustment in such Tax Contest. The failure of the Controlling
Party to take any action specified in the preceding sentence with respect to the
Non-Controlling Party shall not relieve the Non-Controlling Party of any
liability and/or obligation which it may have to the Controlling Party under
this Agreement except to the extent that the Non-Controlling Party was actually
harmed by such failure, and in no event shall such failure relieve the
Non-Controlling Party from any other liability or obligation which it may have
to the Controlling Party. In the case of any Tax Contest described in
Section 10.02(a) or (b), “Controlling Party” means the Company entitled to
control the Tax Contest under such Section and “Non-Controlling Party” means the
other Company.

(e) Tax Contest Participation. Unless waived by the parties in writing, the
Controlling Party shall provide the Non-Controlling Party with written notice
reasonably in advance of, and the Non-Controlling Party shall have the right to
request to attend, any formally scheduled meetings with Tax Authorities or
hearings or proceedings before any judicial authorities in connection with any
potential adjustment in a Tax Contest pursuant to which the Non-Controlling
Party may reasonably be expected to become liable to make any indemnification
payment (or any payment under Section 6) to the Controlling Party under this
Agreement. The failure of the Controlling Party to provide any notice specified
in this Section 10.02(e) to the Non-Controlling Party shall not relieve the
Non-Controlling Party of any liability and/or obligation which it may have to
the Controlling Party under this Agreement except to the extent that the
Non-Controlling Party was actually harmed by such failure, and in no event shall
such failure relieve the Non-Controlling Party from any other liability or
obligation which it may have to the Controlling Party.

(f) Power of Attorney. Each member of the Post Group shall execute and deliver
to Ralcorp (or such member of the Ralcorp Group as Ralcorp shall designate) any
power of attorney or other similar document reasonably requested by Ralcorp (or
such designee) in connection with any Tax Contest (as to which Ralcorp is the
Controlling Party) described in this Section 10.

Section 11. Effective Date; Termination of Prior Intercompany Tax Allocation
Agreements. This Agreement shall be effective as of the date hereof. As of the
date hereof, (a) all prior intercompany Tax allocation agreements or
arrangements shall be terminated, and (b) amounts due under or contemplated by
such agreements or arrangements as of the date hereof shall be settled as of the
date hereof. Upon such termination and settlement, no further payments by or to
Ralcorp or by or to Post, with respect to such agreements or

 

19



--------------------------------------------------------------------------------

arrangements shall be made, and all other rights and obligations resulting from
such agreements or arrangements between the Companies and their Affiliates shall
cease at such time. Any payments pursuant to such agreements or arrangements
shall be disregarded for purposes of computing amounts due under this Agreement.

Section 12. Survival of Obligations. The representations, warranties, covenants
and agreements set forth in this Agreement shall be unconditional and absolute
and shall remain in effect without limitation as to time.

Section 13. Treatment of Payments; Tax Gross Up.

13.01 Treatment of Tax Indemnity and Tax Benefit Payments. In the absence of any
change in Tax treatment under the Code or other applicable Tax Law any Tax
Indemnity and/or Tax Benefit payments made by a Company under this Agreement
shall, to the extent permitted by Tax Law, be reported for Tax purposes by the
payor and the recipient as distributions or capital contributions, as
appropriate, occurring immediately before the Distribution.

13.02 Tax Gross Up. If notwithstanding the manner in which Tax indemnity
payments and Tax Benefit payments were reported, there is an adjustment to the
Tax liability of a Company as a result of its receipt of a payment pursuant to
this Agreement, such payment shall be appropriately adjusted so that the amount
of such payment, reduced by the amount of all Income Taxes payable with respect
to the receipt thereof (but taking into account all correlative Tax Benefits
resulting from the payment of such Income Taxes), shall equal the amount of the
payment which the Company receiving such payment would otherwise be entitled to
receive pursuant to this Agreement.

13.03 Interest Under This Agreement. Anything herein to the contrary
notwithstanding, to the extent one Company (“Indemnitor”) makes a payment of
interest to another Company (“Indemnitee”) under Section 15 of this Agreement,
the interest payment shall be treated as interest expense to the Indemnitor
(deductible to the extent provided by law) and as interest income by the
Indemnitee (includible in income to the extent provided by law). The amount of
the payment shall not be adjusted under Section 2.02 to take into account any
associated Tax Benefit to the Indemnitor or increase in Tax to the Indemnitee.

Section 14. Disagreements. Post and Ralcorp mutually desire that friendly
collaboration will continue between them. Accordingly, they will try, and they
will cause their respective Group members to try, to resolve in an amicable
manner all disagreements and misunderstandings connected with their respective
rights and obligations under this Agreement, including any amendments hereto. In
furtherance thereof, in the event of any dispute or disagreement (a “Tax
Dispute”) between any member of the Ralcorp Group and any member of the Post
Group as to the interpretation of any provision of this Agreement or the
performance of obligations hereunder, the Tax departments of the Companies shall
negotiate in good faith to resolve the Tax Dispute. If such good faith
negotiations do not resolve the Tax Dispute, then the matter shall be resolved
pursuant to the procedures set forth in Article XII of the Separation and
Distribution Agreement, provided, however, that upon the request of either
Company, the arbitrator selected by each of the parties pursuant to
Section 12.04 of the Separation and Distribution Agreement shall be a recognized
tax professional, such as a United States tax counsel or accountant of
recognized national standing. Nothing in this Section 14 will prevent either
Company from seeking injunctive relief if any delay resulting from the efforts
to resolve the Tax Dispute through the procedures set forth in Article XII of
the Separation and Distribution Agreement could result in serious and
irreparable injury to either Company. Notwithstanding anything to the contrary
in this Agreement, the Separation and Distribution Agreement or any Transaction
Agreements, Ralcorp and Post are the only members of their respective Group
entitled to commence a dispute resolution procedure under this Agreement, and
each of Ralcorp and Post will cause its respective Group members not to commence
any dispute resolution procedure other than through such party as provided in
this Section 14.

Section 15. Late Payments. Any amount owed by one party to another party under
this Agreement which is not paid when due shall bear interest at the Prime Rate
plus two percent, compounded semiannually, from the due date of the payment to
the date paid. To the extent interest required to be paid under this Section 15

 

20



--------------------------------------------------------------------------------

duplicates interest required to be paid under any other provision of this
Agreement, interest shall be computed at the higher of the interest rate
provided under this Section 15 or the interest rate provided under such other
provision.

Section 16. Expenses. Except as otherwise provided in this Agreement or the
Transition Services Agreement, each party and its Affiliates shall bear their
own expenses incurred in connection with preparation of Tax Returns, Tax
Contests, and other matters related to Taxes under the provisions of this
Agreement.

Section 17. General Provisions.

17.01 No Double Recovery. No provision of this Agreement shall be construed to
provide an indemnity or other recovery for any costs, damages, or other amounts
for which the damaged party has been fully compensated under any other provision
of this Agreement or under any other agreement or action at law or equity.
Unless expressly required in this Agreement, a party shall not be required to
exhaust all remedies available under other agreements or at law or equity before
recovering under the remedies provided in this Agreement.

17.02 Entire Agreement. This Agreement and the Transaction Agreements, including
the Schedules and Exhibits referred to herein and therein and the documents
delivered pursuant hereto and thereto, constitute the entire agreement between
any of the parties hereto with respect to the subject matter contained herein or
therein, and supersede all prior agreements, negotiations, discussions,
understandings and commitments, written or oral, between any of the parties
hereto with respect to such subject matter.

17.03 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF MISSOURI,
WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION OR RULE THEREOF THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

17.04 Amendment. This Agreement shall not be amended, modified or supplemented
except by a written instrument signed by an authorized representative of Ralcorp
and Post.

17.05 Waiver. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the Company or Companies entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to any Company, it is in writing signed by an
authorized representative of such Company. The failure of any Company to enforce
at any time any provision of this Agreement shall not be construed to be a
waiver of such provision, or in any way to affect the validity of this Agreement
or any part hereof or the right of any Company thereafter to enforce each and
every such provision. No waiver of any breach of this Agreement shall be held to
constitute a waiver of any other or subsequent breach.

17.06 Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such a manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or provisions or any other provisions hereof,
unless such a construction would be unreasonable.

17.07 Execution in Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original instrument, but all of
which shall be considered one and the same agreement, and shall become binding
when one or more counterparts have been signed by and delivered to each of the
parties hereto.

17.08 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and permitted assigns;
provided, however, that the rights and obligations of any Company under this
Agreement shall not be assignable by such Company without the prior written
consent of

 

21



--------------------------------------------------------------------------------

the other parties hereto. The successors and permitted assigns hereunder shall
include any permitted assignee as well as the successors in interest to such
permitted assignee (whether by merger, liquidation (including successive mergers
or liquidations) or otherwise).

17.09 Notices. All notices, requests, claims, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed duly
given or delivered (a) when delivered personally, (b) if transmitted by
facsimile when confirmation of transmission is received or by email when receipt
of such email is acknowledged by return email, (c) if sent by registered or
certified mail, postage prepaid, return receipt requested, on the third business
day after mailing or (d) if sent by private courier when received; and shall be
addressed as follows:

If to Ralcorp, to:

Ralcorp Holdings, Inc.

800 Market Street

St. Louis, Missouri 63101

Attention: Gregory A. Billhartz

Facsimile: (314) 877-7748

If to Post, to:

Post Holdings, Inc.

2503 S. Hanley Road

St. Louis, MO 63144

Attention: Diedre J. Gray

Facsimile: (314) 646-3367

or to such other address as such Company may indicate by a notice delivered to
the other Companies.

17.10 No Reliance on Other Company. The parties hereto represent to each other
that this Agreement is entered into with full consideration of any and all
rights which the parties hereto may have. The parties hereto have relied upon
their own knowledge and judgment and have conducted such investigations they and
their in-house counsel have deemed appropriate regarding this Agreement and the
Transaction Agreements and their rights in connection with this Agreement and
the Transaction Agreements. The parties hereto are not relying upon any
representations or statements made by any other Company, or any such other
Company’s employees, agents, representatives or attorneys, regarding this
Agreement, except to the extent such representations are expressly set forth or
incorporated in this Agreement. The parties hereto are not relying upon a legal
duty, if one exists, on the part of any other Company (or any such other
Company’s employees, agents, representatives or attorneys) to disclose any
information in connection with the execution of this Agreement or its
preparation, it being expressly understood that no Company hereto shall ever
assert any failure to disclose information on the part of any other Company as a
ground for challenging this Agreement or any provision hereof.

17.11 Performance. Each Company shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein.

Remainder of page intentionally left blank.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Agreement to be executed on its
behalf by a duly authorized officer on the date first set forth above.

 

“Ralcorp”     “Post”

Ralcorp Holdings, Inc.,

a Missouri corporation

   

Post Holdings, Inc.,

a Missouri corporation

By:  

/s/ Gregory A. Billhartz

    By:  

/s/ Robert V. Vitale

  Name: Gregory A. Billhartz       Name: Robert V. Vitale   Title: Corporate
Vice President, General Counsel and Secretary       Title: Chief Financial
Officer

 

23



--------------------------------------------------------------------------------

ANNEX I

Series of Transactions

 

A. Ralcorp forms a new wholly-owned subsidiary, Post, which will be Missouri
corporation.

 

B. Post borrows funds from one or more unrelated third parties (the “Post Credit
Facility”). Ralcorp contributes all of the equity interest in Post US to Post
(“Post Contribution”) in exchange for additional shares of Post, a portion of
the borrowing proceeds and newly issued securities of Post (“Post Debt
Securities”). The borrowing proceeds retained by Post will be used to pay the
purchase price for the Canada Sale (defined below) and for working capital.

 

C. Post will use a portion of the borrowing proceeds to acquire the portion of
the Post Business located in Canada from Post Foods Canada Corporation (or its
successor or affiliate) through either a direct or indirect stock or asset
purchase (the “Canada Sale”), to be held in a newly formed Canadian entity (“New
Post Canada”).

 

D. Ralcorp will distribute at least 80% of the stock of Post pro rata to its
shareholders (the “Distribution”) and will retain no more than 20% of the stock
of Post (the “Retained Shares;” the retention of the Retained Shares by Ralcorp
is referred to herein as the “Share Retention”).

 

E. Before or after any of the foregoing, Ralcorp will borrow cash from one or
more financial institutions (the “Ralcorp Debt”). At a time when the financial
institution(s) have held the Ralcorp Debt for no less than 5 days, Ralcorp and
the financial institution(s) then holding the Ralcorp Debt may enter into (i) an
exchange agreement (the “Debt for Debt Exchange Agreement”) pursuant to which
the parties agree to exchange an amount of Ralcorp Debt to be determined by the
parties bargaining at arm’s length for Post Debt Securities, and/or (ii) an
exchange agreement (the “Equity for Debt Exchange Agreement”) pursuant to which
the parties agree to exchange an amount of Ralcorp Debt to be determined by the
parties bargaining at arm’s length for Retained Shares.

 

F. At a time when the financial institution(s) or their affiliates have held the
Ralcorp Debt as principals for at least 14 days, (i) if a Debt for Debt Exchange
Agreement has been entered into, Ralcorp will transfer the Post Debt Securities
to the financial institution(s) in repayment of all or a portion of the Ralcorp
Debt (the “Debt for Debt Exchange”), and (ii) if an Equity for Debt Exchange
Agreement has been entered into, Ralcorp will transfer the Retained Shares to
the financial institution(s) in repayment of all or a portion of the Ralcorp
Debt (the “Equity for Debt Exchange”).

 

G. If market conditions are conducive, Ralcorp, pursuant to the plan that
includes the Distribution, intends to transfer any remaining Retained Shares to
its shareholders in exchange for shares of Ralcorp Common Stock (the “Share
Repurchase”). Any Share Repurchase will in no event be completed later than 12
months following the Distribution. Any of the Retained Shares not disposed of in
the Share Repurchase will be disposed of as soon as commercially practicable,
but in any event not later than 5 years after the Distribution.